DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, with traverse, of the compound 8-methoxy-1,2,3,4-tetrahydroquinolin-7-amine dihydrocholoride (i.e. the dichloride salt of diagramed compound (2) of claim 9) as the species elected to begin prosecution is acknowledged.  
Inventor argues that the reference cited in the requirement for election/restriction (US 6,441,238 B1) is directed to curing agents for epoxies while the instant application is directed to a process for dying keratin fibers.  And the examiner is in perfect agreement with inventor that this is so.  However, the instant application is also directed to compounds (note instant claims 13 and 14) which is why the cited reference is relevant as a basis for election/restriction.
The election/restriction requirement was made merely in order to facilitate the reasonably complete and thorough search to which inventor is entitled and is hereby made FINAL.  

Claim Objections
Claim 13 is objected to because of the following informalities: the claim does not terminate with a period (after the structure).  Claims must begin with a capital letter and end with a period.  MPEP 608.01(m).
Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
in particular [emphasis added] human keratin fibers…” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Analysis of other instances of the use “in particular” in the claim are similar.  As is the use of the term “preferably” in the claim.  
Furthermore, and in a similar manner to the use of “in particular” and “preferably” the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Additionally in claim 1, in the definition of A entries iv, v, as well as in the definition of R9 and R10, the last clause in each entry, the limitation “…at least one [emphasis added] of the members of said heterocycle possibly [emphasis added] representing a divalent oxo radical…” is unclear.  That is, the at least one limitation of the clause appears to contradict the possibly limitation of the clause.  The examiner respectfully suggests simply deleting the term possibly.  
Finally, in claim 1, in the definition of R2, R3, R4, R5, R6 and R7, in the last clause of the entry, the limitation “…at least one [emphasis added] of the members of which may [emphasis added] represents a divalent oxo radical…” is unclear.  That is, the at least one limitation of the clause appears to contradict the may limitation of the clause.  The examiner respectfully suggests simply deleting the term may.  

Clarification on all points is in order.  

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 13 is drawn to a Markush set of compounds but is dependent upon method claim 1 which teaches this same set of compounds (but without the two proviso compounds).  However, it is unclear how dependent claim 13 is intended by inventor to further limit the method of claim 1 - as is required for a dependent claim.  It appears that claim 13 merely refers to claim 1 as a kind of shorthand in order to incorporate the limitation “formula (I)”.  
The examiner respectfully suggests that diagramed formula (I) and its pertinent definitions should properly be incorporated into claim 13 and the claim rewritten as an independent compound claim.  
For purposes of this Office Action, claim 13 has been treated as a compound claim (i.e. not a method claim as its dependency would suggest).  

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
There is insufficient antecedent basis for the limitations with respect to the compound numbers (“…compounds (1), (4), (8), [etc.]…”) in the claim.  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 15 is drawn to a cosmetic composition incorporating the Markush set of compounds of method claim 1, and is, in fact, dependent upon claim 1.  However, it is unclear how dependent claim 15 is intended by inventor to further limit the method of claim 1 - as is required for a dependent claim.  It appears that claim 15 merely refers to claim 1 as a kind of shorthand in order to incorporate the limitation “formula (I)”.  
The examiner respectfully suggests that diagramed formula (I) and its definitions should properly be incorporated into claim 15 and the claim rewritten as an independent composition claim.  

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  


The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).  

Markush Search
All claims have been examined with respect to formal matters.  
The elected species has been searched and is deemed free of the prior art.  
That being the case, the search was expanded as called for under Markush examination rules, a compound-by-compound search, to include a single additional species.  That species is defined when, using formula (I): R1=R2=R3=R4=R5=R6=R7=R8=R9=H; and A is a group iv that is -C(R12)(R13)-R11 where R12=R13=R11=H.  
All claimed yet unexamined subject matter which does not read on the above defined species is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to nonelected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination proceeds.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13, in so far as it reads on the species defined above, is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 6,441,238 B2, art of record.  The reference teaches inventor’s compound (column 8, first diagramed compound).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/6/2021